107 F.3d 881
97 CJ C.A.R. 347
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Karen HANZLICEK, also known as Karen Pearl Hanzlicek,Defendant-Appellant.
No. 97-5016.
United States Court of Appeals, Tenth Circuit.
March 5, 1997.

Before KELLY, BRISCOE, and MURPHY, Circuit Judges.

BRISCOE, Circuit Judge

1
Defendant Karen Hanzlicek appeals the district court's order detaining her pending trial.  Detention of a defendant pending trial is governed by 18 U.S.C. § 3142 of the Bail Reform Act.  The district court found that there is a serious risk that the defendant will flee.  See 18 U.S.C. § 3142(f)(2)(A).  It also found that no condition or combination of conditions would reasonably assure the appearance of the defendant and the safety of the community if defendant were released pending trial.  See 18 U.S.C. § 3142(e).


2
We review a district court's pretrial detention order de novo as to mixed questions of law and fact concerning the detention, accepting the district court's findings of historical fact which support that decision, unless they are clearly erroneous.  See United States v. Kinslow, 105 F.3d 555, 557 (10th Cir.1997).  Based on our review of the record and the briefs on appeal, we conclude that the district court's factual findings underlying its detention order are not clearly erroneous, and that it did not err in finding that defendant posed a serious risk of fleeing and that no condition or combination of conditions would reasonably assure her appearance or the safety of the community if she was released.  Accordingly, the order of the United States District Court for the Northern District of Oklahoma detaining defendant pending trial is AFFIRMED.

Entered for the court
KELLY, Circuit Judge, dissenting:

3
I dissent.